Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 20 and 21 in the reply filed on 01/27/2021 is acknowledged.  The traversal is on the ground(s) that examination of groups I, II and III together would pose no undue burden on the examiner because the claims do not require a different field of search and the search is likely to generate similar art. Applicant further argued that the examiner has not demonstrated that search ad examination of Groups I, II and III together would impose and undue burden. This is not found persuasive because the instant application is a 371 of a PCT application. The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13, 18-19 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the continuous filter separator bypass of fluid mixtures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 is allowable over prior arts US 6203714 (hereinafter referred to as “Bos”), US 2005/0067341 (hereinafter referred as “Green”), and US 2015/0076063 (hereinafter referred as “Ish-Am”).
Bos discloses a filtration system (1) comprising two filters (8 and 15) arranged in parallel, a raw water feed (3) supplying raw water to the filters, a plurality of 3-way valves (6, 10, 13 and 17) provided on feed and permeate of each of the filters, and 
Green discloses a filtration system comprising a plurality of filtration elements (130-133) arranged in parallel, a plurality of valves and conduits provided to enable switching the filters from filtration mode to backwashing mode (abstract, [0011]-[0026]). However, Green fails to remedy the deficiencies of Bos.
Ish-Am teaches a filtration system comprising a plurality of filtration elements (A, B, C) arranged in parallel, a plurality of valves and conduits provided to enable switching the filters from filtration mode to backwashing mode [0006]-[0023]. However, Ish-Am also fails to remedy the deficiencies of Bos.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777